                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
In re:                                          Chapter 11
ASHINC Corporation, et al.,                     Case No. 12-11564 (CSS)
                              Debtors.          (Jointly Administered)

CATHERINE E. YOUNGMAN, LITIGATION               Adv. Proc. No. 13-50530
TRUSTEE FOR ASHINC CORPORATION, ET AL., AS
SUCCESSOR TO THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS OF ASHINC
CORPORATION, AND ITS AFFILIATED DEBTORS,
                              Plaintiff,

BDCM OPPORTUNITY FUND II, LP, BLACK
DIAMOND CLO 2005-1 LTD., and SPECTRUM
INVESTMENT PARTNERS, L.P.,
                              Intervenors,
                     v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P., and
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P.,
                              Defendants.

CATHERINE E. YOUNGMAN, LITIGATION
                                                Adv. Pro. No. 14-50971 (CSS)
TRUSTEE FOR ASHINC CORPORATION, ET AL., AS
SUCCESSOR TO BDCM OPPORTUNITY FUND II,
LP, BLACK DIAMOND CLO 2005-1 LTD.,
SPECTRUM INVESTMENT PARTNERS, L.P., BLACK
DIAMOND COMMERCIAL FINANCE, L.L.C., as co-
administrative agent, and SPECTRUM COMMERCIAL
FINANCE LLC, as co-administrative agent,
                              Plaintiff,
                     v.
YUCAIPA AMERICAN ALLIANCE FUND I, L.P., and
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P.,
                              Defendants.

                    MOTION OF THE LITIGATION TRUSTEE
                   TO PERMIT REGISTRATION OF JUDGMENT
       Catherine E. Youngman, as the Litigation Trustee for ASHINC Corporation and related

debtors (the “Trustee”), by and through the undersigned counsel, hereby respectfully moves (the

“Motion”), pursuant to 28 U.S.C. § 1963, for an order substantially in the form attached as

Exhibit 1 permitting the Trustee to register the Judgment (Adv. Proc. No. 13-50530, D.I. 841,

14-50971, D.I. 579) in any jurisdiction in which Defendants Yucaipa American Alliance Fund I,

L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P. (together, “Yucaipa”) may have

assets. In support of this Motion, the Trustee respectfully states as follows:

                                PRELIMINARY STATEMENT1

       On June 23, 2021, this Court entered a Judgment in the Adversary Proceedings requiring

Yucaipa to pay the Trustee approximately $132.4 million. Yucaipa has not posted any

supersedeas bond to stay enforcement of the Judgment, and its emergency motions seeking to

stay enforcement were denied by this Court and the District Court. The stay on enforcement of

the Judgment — including two temporary extensions granted — has now expired.

       While the Trustee is free to proceed with enforcement of the monetary Judgment,

Yucaipa claims that its “only remaining asset is approximately $7 million in its reserve accounts”

(See 21-995, D.I. 37).2 Those assets are not located within Delaware. A court order pursuant to

28 U.S.C. § 1963 is therefore necessary to permit the Clerk to issue certified copies of the



1
      Abbreviations relied on in prior briefing by the Trustee are used again here. For the Court’s
convenience, an appendix of abbreviations relied on by the Trustee is attached as Appendix A.
2
         Despite the Trustee having raised the issue in several recent pleadings, Yucaipa has not
addressed any alternative means it may have of satisfying the Judgment, including by invoking
indemnification and/or claw back rights under its Limited Partnership Agreements. (See 12-
11564, D.I. 4086 at 8 n.5) (quoting provision in Limited Partnership Agreement regarding the
return of distributions to Limited Partners to satisfy the Partnership’s “indemnity obligations for
Damages.”). The Trustee has now confirmed that — notwithstanding the liability presented by
the Adversary Proceedings — Yucaipa inexplicably distributed hundreds of millions of dollars to
its limited partners over the past several years.


                                                 1
Judgment for registration in jurisdictions in which Yucaipa has assets. Here, “good cause” exists

permitting the requested order — despite the pendency of an appeal — given that Yucaipa (1)

has failed to post any bond, and (2) has admitted it has no assets in this jurisdiction and that its

financial condition is extremely precarious. The Trustee must begin her efforts to collect the

Judgment as soon as possible and respectfully requests that this Court enter the attached

Proposed Order permitting registration of the judgment in any districts in which Yucaipa may

have assets.

               RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       Following entry of the Judgment on June 23, 2021, Yucaipa filed an emergency motion

seeking to stay the effectiveness and enforcement of the Judgment (the “Initial Stay Motion”).3

This Court granted Yucaipa’s request to extend the automatic stay through July 14, 2021, but

otherwise denied the Initial Stay Motion, ruling from the bench during oral argument on July 6,

2021. Yucaipa subsequently noticed appeals from the Judgment without posting any bond.

Instead, Yucaipa filed a second emergency motion to stay enforcement with the District Court on

July 13, 2021 (the “Second Stay Motion”).4 The District Court further extended the stay

through and including August 3, 2021,5 and subsequently denied Yucaipa’s Second Stay Motion

by an Opinion and Order dated August 2, 2021.6 The stay on enforcement of the Judgment has

now expired without Yucaipa posting any bond.

       On August 4, 2021, Yucaipa filed a response to a Magistrate Judge’s Recommendation in

the District Court advocating, again, to extend a stay of enforcement of the Judgment until after


3
       See 13-50530, D.I. 845; 14-50971, D.I. 583
4
       21-994, D.I. 4, 21-995, D.I. 4.
5
       21-994, D.I. 8, 21-995, D.I. 8.
6
       21-994, D.I. 34-35, 21-995, D.I. 34-35.


                                                  2
the parties attempt to mediate the pending appeals.7 In support of its submission, Yucaipa claims

that “the Trustee currently holds (and controls the distribution of) approximately $45 million in

cash in an escrow account that is owed to Yucaipa, which Yucaipa contends is sufficient security

for the Judgment while the appears are pending.”8 Further, Yucaipa contends that its “only

remaining asset is approximately $7 million in its reserve accounts,” which it says it is willing to

offer as “additional security for the Judgment if a stay were issued in connection with mediation

and the appeals.”9

       The Trustee remains willing to engage in good faith efforts to mediate the appeals;

however, there is no basis in law or fact to further stay enforcement of the Judgment. The Initial

Stay Motion and the Second Stay Motion were denied, and Yucaipa has posted no supersedeas

bond. Moreover, Yucaipa’s refrain that the Trustee holds (and controls) approximately $45

million — accounting for only a fraction of the Judgment — is false and is woefully insufficient

to secure the Judgment even if that were not the case. The reality is that the Trustee does not

hold or control any such funds. Rather, Yucaipa’s claimed proceeds from the JCT 363 Sale —

approximately $34.8 million (with interest) — have been held by Wilmington Trust pursuant to

an Escrow Agreement entered in late 2013 pursuant to the confirmed Bankruptcy Plan. No

proceeds from that escrow are distributable unless there are either (1) joint instructions from the

Agent for the First Lien Lenders (the “Agent”) and Yucaipa or, alternatively, (2) a final

non-appealable order in connection with the Trustee’s equitable subordination claims. The

remaining funds referenced by Yucaipa have been held in a reserve account by the Agent (never



7
       21-994, D.I. 37 at ¶8; 21-995, D.I. 995, D.I. 37 at ¶8.
8
       Id.
9
       Id.


                                                 3
the Trustee) since late 2013. Over $10 million was reserved in this account because Yucaipa

claimed the Credit Agreement entitled it to attorneys’ fees and expenses incurred in defending

the void Fourth Amendment, among other things.10 The Agent, like the Wilmington Trust

Escrow Agent, is awaiting proper instructions or final Court order permitting distribution of

funds from that reserve account.

       As this Court recognized in rejecting Yucaipa’s Initial Stay Motion, the $45 million “is

subject to a number of conditions” — including that Yucaipa prevail on the merits of remaining

claims — and “could be quite illusory.” (7/6/21 Hearing Tr. at 33:13-15). The amount at issue

is insufficient given the approximately $132.4 million Judgment and a trial over even larger

claims on the horizon.

                                           ARGUMENT

       Pursuant to 28 U.S.C. § 1963, “[a] judgment in an action for the recovery of money . . .

entered in any . . . bankruptcy court . . . may be registered by filing a certified copy of the

judgment in any other district . . . when the judgment has become final by appeal or expiration of

the time for appeal or when ordered by the court that entered the judgment for good cause

shown.”11 Accordingly, even when a judgment is not final through appeal, registration of a

judgment in another judicial district is permitted when “good cause” exists. See, e.g., Great Am.

Ins. Co. v. Stephens, 2006 WL 2349991, at *1-2 (E.D. Pa. Aug. 11, 2006); Garden State

Tanning, Inc. v. Mitchel Mfg. Grp., Inc., 2000 WL 1201372, at *1-2 (E.D. Pa. Aug. 4, 2000);

Associated Bus. Tel. Sys., Inc. v. Greater Capital Corp., 128 F.R.D. 63, 66-67 (D.N.J. 1989). A


10
         Yucaipa asserted this claim in a lawsuit commenced in Delaware Court of Chancery shortly
after the JCT 363 Sale closed. See Yucaipa American Alliance Fund I, LP, et ano v. SBDRE LLC,
et al., C.A. No. 9151-VCP (Del. Ch.).
11
         Emphasis is added to, and quotations and internal punctuation is omitted from, quotations
in this brief, unless otherwise indicated.


                                                   4
“mere showing that the defendant has substantial property in [another] district and insufficient

[property] in rendering district to satisfy the judgment” satisfies the “good cause” standard. Id.

(quoting SIEGEL, Commentary on 1988 Revision, 28 U.S.C. § 1963, (West Supp. 1989). See also

Moon Express, Inc. v. Intuitive Machines, LLC, 2018 WL 4972220, at *9 (D. Del. Oct. 15, 2018)

(holding that good cause existed to permit registration of judgment in other districts where

plaintiff did not contest that it had “insufficient assets in Delaware to satisfy the judgment,” and

may have “substantial assets in other districts”); Choice Trading, LLC v. Cenit, 2017 WL

11476500, at *1 (D.N.J. May 5, 2017) (finding “good cause” upon showing that defendant had

property in a foreign jurisdiction and insufficient property in rendering district); Schreiber v.

Kellogg, 839 F. Supp. 1157, 162 (E.D. Pa. 1993) (“The good cause requirement may be satisfied

if the judgment debtor has substantial property in a foreign district and insufficient property in

rendering district to satisfy the judgment.”)

       Courts have found “good cause” where there is a “distinct possibility of [a] plaintiff being

faced with an unsatisfied judgment.” Great Am. Ins. Co., 2006 WL 2349991, at *1-2. The

judgment creditor, however, is not required to “show exact evidence of assets.” Owen v.

Soundview Fin. Group, Inc., 71 F. Supp. 2d 278, 279 (S.D.N.Y. 1999). In Owen, the only

evidence that the judgment debtor had assets in California was his trial testimony that he lived

and was employed in that state. Id.

       As noted above, Yucaipa claims to have no assets in Delaware. Both defendants are

incorporated in this state; however, Yucaipa’s principal operations, employees, and physical

address are in California. Yucaipa’s responses to post-Judgment discovery requests identify four

California bank accounts holding approximately $7.8 million. This evidence is sufficient for the

Trustee to have met its burden of showing “good cause” to permit registration of the judgment in




                                                  5
California, or anywhere else that the Trustee later determines Yucaipa may have assets.

          The need for quick enforcement of the Judgment is particularly acute in this case. After

exhausting its appeals to challenge, among other things, multiple courts’ rulings that the Fourth

Amendment to the First Lien Credit Agreement was void ab initio and that the Third

Amendment was operative, Yucaipa inexplicably distributed over $379 million to its investors to

avoid satisfying a future judgment. Moreover, Yucaipa seemingly refuses to address its ability to

claw back any of these funds. (See n.2, above). These actions undermine any confidence the

Trustee may have had with respect to whether Yucaipa will further deplete or transfer assets. It

is therefore imperative that the Trustee be able to commence collection efforts as soon as

possible.

                                           CONCLUSION

          For the foregoing reasons, the Trustee respectfully requests that the Court enter an order

granting her leave to register the Judgment in any jurisdictions in which Yucaipa may have

assets.




                                                   6
Dated: August 10, 2021


                         FOX ROTHSCHILD LLP




                         By:           /s/ Seth A. Niederman
                               Seth A. Niederman (DE Bar No. 4588)
                               Citizens Bank Center
                               919 N. Market Street, Suite 300
                               Wilmington, DE 19801
                               Tel.: (302) 654-7444
                               Fax: (302) 656-8920
                               sniederman@foxrothschild.com
                               -and-
                               JOSEPH HAGE AARONSON LLC
                               Gregory P. Joseph
                               Douglas J. Pepe
                               Gila S. Singer
                               485 Lexington Avenue, 30th Floor
                               New York, NY 10017
                               Telephone: (212) 407-1200
                               gjoseph@jhany.com
                               -and-
                               ZAIGER LLC
                               Jeffrey H. Zaiger
                               Judd A. Lindenfeld (pro hac vice forthcoming)
                               2187 Atlantic Street, 9th Floor
                               Stamford, CT 06902
                               Telephone: (917) 572-7701
                               jzaiger@zaigerllc.com
                               Counsel for the Litigation Trustee and Plan Administrator




                                         7
                                          Appendix A

     Abbreviations and Defined Terms Relied on in Trustee’s Briefing Since May 1, 2020

13-50530 or Estate      Catherine E. Youngman, Litig. Tr. for ASHINC Corp. v. Yucaipa
Action                  Am. All. Fund I, L.P., Adv. Proc. No. 13-50530 (Bankr. D. Del.)
14-50971 or Lender      Catherine E. Youngman, Litig. Tr. for ASHINC Corp. v. Yucaipa
Action                  Am. All. Fund I, L.P., Adv. Proc. No. 14-50971 (Bankr. D. Del.)
21-994                  Catherine E. Youngman, Litig. Tr. for ASHINC Corp. v. Yucaipa
                        Am. All. Fund I, L.P., Civ. No. 21-cv-00994 (CFC) (D. Del.)
21-995                  Catherine E. Youngman, Litig. Tr. for ASHINC Corp. v. Yucaipa
                        Am. All. Fund I, L.P., Civ. No. 21-cv-00995 (CFC) (D. Del.)
2005 Bankruptcy         In re Allied Holdings, Inc., et al., Case Nos. 05-12515 through 05-
                        12526 and 05-12528 through 05-12537 (Bankr. N.D. Ga.)
9033 Objections         Yucaipa’s Objections to the Bankruptcy Court’s May 4, 2021
                        Summary Judgment Opinion and Order [Federal Rule of Bankruptcy
                        Procedure 9033], dated May 18, 2021 (13-50530, D.I. 828; 14-
                        50971, D.I. 566)
Active                  Active Carhaul
Adversary               The Estate Action (13-50530) and Lender Action (14-50971)
Proceedings
Agent                   The Agent to the Lenders Under the First Lien Credit Agreement.
Allied Adversary        ASHINC Corp. v. AMMC VIII, Ltd. et al., Adv. Proc. No. 12-50947-
Proceeding              CSS (Bankr. D. Del)
Allied or the Company   ASHINC Corp.(formerly known as Allied Systems Holdings, Inc.)
                        and related Debtors
Amended Plan            Debtors’ Modified First Amended Joint Chapter 11 Plan of
                        Reorganization dated December 3, 2015 (Case No. 12-11564, D.I.
                        3360-1)
Answer                  Answer and Affirmative Defenses of Yucaipa to Plaintiff’s
                        Amended Complaint, dated April 1, 2013 (13-50530, D.I. 95)
Bankruptcy              In re ASHINC Corp., et al., Case No. 12-11564 (CSS) (Bankr. D.
                        Del).
BD/S                    Black Diamond and Spectrum
Black Diamond           BDCM Opportunity Fund II, LP and Black Diamond CLO 2005-1
                        Ltd.
Board                   Allied’s Board of Directors
Burkle                  Ronald Burkle
CIT                     CIT Group/Business Credit, Inc.
ComVest                 ComVest Investment III, L.P.
Covenant Not to Sue     Covenant not to sue at § 2.7(f) of the First Lien Credit Agreement
                        (Ex. 9)
Credit Agreements       Allied’s First Lien Credit Agreement and Second Lien Credit
                        Agreement


                                               1
    D. Del. Compl.           Yucaipa Am. All. Fund I, L.P. et al. v. Richard A. Ehrlich et al., No.
                             15-cv-373 (D. Del. May 8, 2015), ECF No. 1
    Direct Lender Claims     Claims brought on behalf of the lenders under Allied’s first lien
                             credit facility asserted in Adv. Proc. No. 14-50971
    Ehrlich Decl.            The Declaration of Richard Ehrlich, dated December 18, 2020

    Entities Opposition or   Litigation Trustee’s Opposition to the Motion for Summary
    Entities Opp.            Judgment by Yucaipa American Alliance Fund I, LP and Yucaipa
                             American Alliance (Parallel) Fund I, LP, dated July 17, 2020
    Estate Claims            Claims brought on behalf of the Allied Estates asserted in Adv.
                             Proc. No. 13-50530
    Ex. (as used in          Exhibits to the first Declaration of Gila S. Singer, dated May 1, 2020
    summary judgment         (13-50530, D.I. 713; 14-50971, D.I. 466); Second Declaration of
    briefing and this        Gila S. Singer, dated August 21, 2020 (13-50530, D.I. 772; 14-
    appendix)                50971, D.I. 516); and the accompanying Third Declaration of Gila
                             S. Singer
    First Lien Credit        Amended and Restated First Lien Secured Super-Priority Debtor in
    Agreement or             Possession and Exit Credit and Guaranty Agreement, dated as of
    “FLCA”                   May 15, 2007 (Ex. 9)
    Gendregske Br.           Defendant Mark Gendregske’s Opening Brief in Support of his
                             Motion for Summary Judgment, dated May 1, 2020 (13-50530, D.I.
                             708)
    Georgia Action           Allied Systems Holdings, Inc., et al. v. The CIT Group/Business
                             Credit, Inc., Civil Action No. 2009-CV-177574 (Super. Ct. Fulton
                             Cnty.)
    Harris Decl.             The accompanying Declaration of Adam C. Harris, dated December
                             18, 2020

    Indiv. Br.            Memorandum of Points and Authorities in Support of Motion for
                          Summary Judgment by Defendants Ronald Burkle, Jos Opdeweegh,
                          Derex Walker, Jeff Pelletier, and Ira Tochner (13-50530, D.I. 699;
                          14-50971, D.I. 456)
    Individual Defendants Defendants Ronald Burkle, Jos Opdeweegh, Derex Walker, Jeff
                          Pelletier, and Ira Tochner
    Individuals           Litigation Trustee’s Opposition to the Motion for Summary
    Opposition or         Judgment by the Individual Defendants, dated July 17, 2020
    Indiv. Opp.
    Initial Stay Motion1  Yucaipa’s Motion for a Stay of the Effectiveness and Enforcement
                          of Judgment Pending Appeal Pursuant to Bankruptcy Rule 7062 and
                          8007(a), dated June 25, 2021 (13-50530, D.I. 845; 14-50947, D.I.
                          583)



1
          Previously abbreviated “Stay Motion” in the Initial Stay Motion Opposition.
                                                      2
Initial Stay Motion   Litigation Trustee’s Memorandum of Law in Response to Yucaipa’s
Opposition            Motion for Stay of the Effectiveness and Enforcement of Judgment
                      Pending Appeal, dated July 2, 2021 (13-50530, D.I. 855; 14-50971,
                      D.I. 591)
Jack Cooper or JCT    Jack Cooper Transport
JCT 363 Sale          Purchase by JCT of substantially all of Allied’s assets for $135
                      million following an auction for Debtors’ assets under 11 U.S.C.
                      §363, which closed on December 27, 2013
JCT Negotiations      Negotiations concerning JCT’s desire to acquire Allied in late 2011
                      through 2012

Joint Procedural      Joint Procedural History, dated July 25, 2019 (13-50530, D.I. 599;
History               14-50971, D.I. 365)
Judgment              Judgment, dated June 23, 2021 (13-50530, D.I. 841; 14-50971, D.I
                      579)
Kasowitz              Kasowitz Benson Torres LLP
Latham                Latham & Watkins LLP
LPA                   Loan Purchase Agreement between Yucaipa and ComVest, dated
                      August 21, 2009 (Ex. 43)
MMSA                  Monitoring and Management Services Agreement, dated May 29,
                      2007 (Scolnick Ex. 32)
NY Action             BDCM Opportunity Fund II, LP, et al. v. Yucaipa American
                      Alliance Fund I, L.P., et al., Index No. 650150/2012 (N.Y. Sup. Ct.
                      N.Y. Cnty.)
Objections            9033 Objections and Proposed Judgement Objections
Opinion               Opinion, dated May 4, 2021 (13-50530, D.I. 825; 14-50971, D.I.
                      563)
Opposition or Opp.    Opposition to the Litigation Trustee’s Motion for Summary
                      Judgment by Defendants Yucaipa American Alliance Fund I, L.P.,
                      Yucaipa American Alliance (Parallel) Fund I, L.P., Ronald Bukle,
                      Ira Tochner, Derex Walker, Jos Opdeweegh, and Jeff Pelletier
Order                 Order, dated May 4, 2021 (13-50530, D.I. 826; 14-50971, D.I. 564)
Plan                  Second Amended Joint Plan of Reorganization, In re Allied
                      Holdings, Inc., No. 05-12515 (CRM) (Bankr. N.D. Ga.), D.I. 2802
                      (Ex. 11)
Proposed Judgment     Objection to Entry of Judgment and Additional Objections to the
Objections            Proposed Form of Judgment Submitted by the Litigation Trustee;
                      Request for Stay in the Alternative, dated May 18, 2021 (13-50530,
                      D.I. 830; 14-50971, D.I. 568)
Requisite Lenders     As defined in Allied’s First Lien Credit Agreement (Ex. 9 at 41)




                                              3
Rule 2004 Motion        Trustee’s Motion for an Order Pursuant to Bankruptcy Rule 2004
                        and/or Sections 105(a) and 542(e) of the Bankruptcy Code
                        Authorizing the Taking of Document Discovery and Deposition
                        Testimony from the Yucaipa Funds, dated July 31, 2020 (12-11564,
                        D.I. 4086)
Second Stay Motion      Emergency Motion of Appellants Yucaipa American Alliance Fund
                        I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P.’s
                        Motion for Stay of Effectiveness and Enforcement of Judgment
                        Pending Appeal Pursuant to Bankruptcy Rules 7062 and 8007 (21-
                        994, D.I. 4; 21-995, D.I. 4)
Scolnick Ex.            Exhibits to the Declaration of Kahn A. Scolnick, dated May 1, 2020
                        (13-50530, D.I. 721; 14-50971, D.I. 457)
Scolnick Opp. Ex.       Exhibits to the Declaration of Kahn A. Scolnick, dated August 21,
                        2020 (13-50530, D.I. 767; 14-50971, D.I. 511)
SDNY Compl.             Yucaipa Am. All. Fund I, L.P. et al. v. Richard A. Ehrlich et al., No.
                        15-cv-916 (S.D.N.Y. Feb. 6, 2015), ECF No. 1
Second Lien Credit      Second Lien Secured Super-Priority Debtor in Possession and Exit
Agreement               Credit and Guaranty Agreement, dated as of May 15, 2007
Spectrum                Spectrum Investment Partners, L.P.
Stay Motion             Emergency Motion of Appellants Yucaipa American Alliance Fund
                        I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P.’s
                        Motion for Stay of Effectiveness and Enforcement of Judgment
                        Pending Appeal Pursuant to Bankruptcy Rules 7062 and 8007 (Case
                        No. 1:21-cv-00994 (CFC), D.I. 4; Case No. 1:21-cv-00995 (CFC),
                        D.I. 4)
Tender Offer            February 4, 2009 tender offer by Yucaipa for Allied first lien debt
                        (Ex. 30)
Third Amendment         Amendment No. 3 to First Lien Credit Agreement and Consent,
                        dated as of April 17, 2008
Troutman                Troutman Sanders LLP
Trustee or Litigation   Plaintiff Catherine E. Youngman, as Litigation Trustee for ASHINC
Trustee                 Corp. (formerly known as Allied Systems Holdings, Inc.) and
                        related Debtors
Trustee Brief           Litigation Trustee’s Memorandum in Support of Motion for Partial
                        Summary Judgment, dated May 1, 2020 (13-50530, D.I. 706; 14-
                        50971 D.I. 463)
Trustee Responses       Trustee’s Memorandum in Response to: (1) Yucaipa’s Objections to
                        Summary Judgment Opinion and Order, Entry of Judgment, and
                        Proposed Form of Judgment, and (2) Questions from the Court,
                        dated June 22, 2021 (13-50530, D.I. 836; 14-50947, D.I. 574)
UVTA                    Uniform Voidable Transactions Act
Yucaipa                 Defendants Yucaipa American Alliance Fund I, L.P. and Yucaipa
                        American Alliance (Parallel) Fund I, L.P.




                                                 4
Yucaipa Br.         Memorandum of Points and Authorities in Support of Motion for
                    Summary Judgment by Defendants Yucaipa American Alliance
                    Fund I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P.,
                    dated May 1, 2020 (13-50530, D.I. 697; 14-50971, D.I. 454)
Yucaipa Directors   Defendants Jos Opdeweegh, Derex Walker, Jeff Pelletier, and Ira
                    Tochner
Yucaipa-ComVest     Yucaipa’s August 21, 2009 purchase of ComVest’s $145.1 million
Transaction         (principal face amount) of Allied First Lien Debt for approximately
                    $43 million pursuant to the LPA




                                            5
